Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. Dreyfus Opportunistic Fixed Income Fund On June 3, 2013, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), purchased 370 6.100% Tier 2 Notes, due June 10, 2023, issued by Royal Bank of Scotland Group PLC (CUSIP # 780097AY7) (the “Notes”), at a purchase price of $99.859 per Note, including an underwriting discount of $0.450 per Note. The Notes were purchased from RBS Securities, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: ABN Amro Banca IMI Bank of America Merrill Lynch BMO Capital Markets BNY Mellon Capital Markets, LLC CIBC Citigroup Global Markets Inc. Danske Markets Inc. Deutsche Bank Securities HSBC ING Lloyds Securities NabSecurities, LLC RBC Capital Markets RBS TD Securities UniCredit Bank Accompanying this statement are materials presented to the Board of Directors of the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f-3 Procedures at the Fund’s Board meetings held on October 30-31, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. Dreyfus Opportunistic Fixed Income Fund On August 1, 2013, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), purchased 300 6.500% Tier 2 Capital Notes, due August 8, 2023 issued by Credit Suisse AG (CUSIP # 22546DAA4) (the “Notes”), at a purchase price of $100 per Note, including an underwriting discount of $1.50 per Note. The Notes were purchased from Credit Suisse Securities USA, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: ABN Amro Banca IMI Banco Bilbao Vizcaya Argentaria, S.A. Bank of America Merrill Lynch Barclays Capital Inc. BB Securities BMO Capital Markets BNY Mellon Capital Markets, LLC Capital One Securities CIBC Citigroup Global Markets Inc. Commerzbank Commonwealth Bank of Australia Credit Suisse Securities USA Danske Bank Deutsche Bank Securities Morgan Stanley NabSecurities, LLC Rabobank International RBC Capital Markets Santander Scotiabank Societe Generale SunTrust Robinson Humphrey Swedbank AB TD Securities UBS Investment Bank UniCredit Bank US Bancorp Accompanying this statement are materials presented to the Board of Directors of the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f-3 Procedures at the Fund’s Board meetings held on October 30-31, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. Dreyfus Opportunistic Fixed Income Fund On September 4, 2013, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), purchased 730 5.300% Notes, due September 15, 2043 issued by CME Group Inc. (CUSIP # 12572QAF2) (the “Notes”), at a purchase price of $99.820 per Note, including an underwriting discount of $0.875 per Note. The Notes were purchased from Barclays Capital Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's primary members: Bank of America Merrill Lynch Barclays Capital Inc. Blaylock Robert Van, LLC BMO Capital Markets BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Deutsche Bank Securities Lloyds Securities Mitsubishi UFJ Securities Scotiabank UBS Investment Bank Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Directors of the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f-3 Procedures at the Fund’s Board meetings held on October 30-31, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. Dreyfus Opportunistic Fixed Income Fund On September 12, 2013, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), purchased 300 6.150% Senior Notes, due September 15, 2043 issued by Reynolds American Inc. (CUSIP # 761713AZ9) (the “Notes”), at a purchase price of $99.553 per Note, including an underwriting discount of $0.875 per Note. The Notes were purchased from Citigroup Global Markets Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's primary members: BNY Mellon Capital Markets, LLC Citigroup Global Markets Inc. Credit Suisse Fifth Third Securities, Inc. Goldman, Sachs & Co. J.P. Morgan Mizuho Securities PNC Capital Markets LLC RBC Capital Markets Scotiabank The Williams Capital Group, L.P. Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Directors of the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f-3 Procedures at the Fund’s Board meetings held on October 30-31, 2013. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. Dreyfus Opportunistic Fixed Income Fund On November 19, 2013, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), purchased 625 5.000% Fixed Rate Subordinated Notes, due November 24, 2025, issued by Morgan Stanley (CUSIP # 6174467X1) (the “Notes”), at a purchase price of $99.545 per Note, including an underwriting discount of $0.450 per Note. The Notes were purchased from Morgan Stanley & Co., LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: ANZ Securities Banca IMI Barclays Capital Inc. Blaylock Robert Van, LLC BMO Capital Markets BNY Mellon Capital Markets, LLC Capital One Southcoast Credit Agricole CIB Drexel Hamilton Fifth Third Securities, Inc. Keybanc Capital Market Lebenthal & Co., LLC Lloyds Securities Mitsubishi UFJ Securities Morgan Stanley NabSecurities, LLC RBS Regions Securities LLC Santander Societe Generale SunTrust Robinson Humphrey TD Securities US Bancorp Accompanying this statement are materials presented to the Board of Directors of the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f-3 Procedures at the Fund’s Board meetings held on February 19-20, 2014. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions THE DREYFUS/LAUREL FUNDS, INC. Dreyfus Opportunistic Fixed Income Fund On December 16, 2013, Dreyfus Opportunistic Fixed Income Fund, a series of The Dreyfus/Laurel Funds, Inc. (the “Fund”), purchased 1,185 6.00% Subordinated Tier 2 Notes, due December 19, 2023, issued by Royal Bank of Scotland Group PLC (CUSIP # 780097AZ4) (the “Notes”), at a purchase price of $99.098 per Note, including an underwriting discount of $0.400 per Note. The Notes were purchased from RBS Securities, Inc., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund’s investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate’s primary members: BMO Capital Markets BNY Mellon Capital Markets, LLC Capital One Securities CIBC Citigroup Global Markets Inc. Credit Suisse Danske Markets Inc. J.P. Morgan Mischler Financial Group, Inc. Morgan Stanley RBC Capital Markets RBS TD Securities Wells Fargo Securities Accompanying this statement are materials presented to the Board of Directors of the Fund, which ratified the purchase in compliance with the Fund’s Rule 10f-3 Procedures at the Fund’s Board meetings held on February 19-20, 2014. These materials include additional information about the terms of the transaction.
